PER CURIAM:
Claimant herein seeks payment of the sum of $11,068.92 in taxes paid on 26,180 cases of beer rendered unfit for human consumption as the result of flooding. Destruction of the beer was carried out under the supervision and inspection of the *111West Virginia Department of Agriculture and the respondent Beer Commission.
The respondent admits the validity of the claim and joins the claiment in requesting that an award be made to the claimant in the amount requested.
In numerous prior decisions of this Court, it has been held that the retention of taxes paid in such situations would amount to unjust enrichment on the part of the State. Crosby Beverage Co., Inc. vs. Nonintoxicating Beer Commission, 14 Ct.Cl. 20 (1981), Falls City Industries, Inc. vs. Nonintoxicating Beer Commission, 13 Ct.Cl. 186 (1980), Central Investment Corporation vs. Nonintoxicating Beer Commission, 10 Ct.Cl. 182 (1975).
Based on the foregoing, the Court makes an award to the claimant of $11,068.92.
Award of $11,068.92.